Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 11/19/2020 are acknowledged and have been fully considered.  Claims 1-3 and 5-18 are now pending.  Claims 4 and 23 are canceled; claims 1, 5, and 16 are amended; claims 19-22 are withdrawn.
Claims 1-3 and 5-18 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20100015251 A1 (Speronello, 2010; as submitted on IDS of 02/26/2020) in view of US .

In regards to claims 1-3 and 8-10, Speronello teaches a two-component tooth polishing system comprising a particulate precursor of chlorine dioxide and a second component comprising a thickener component, such as sodium carboxymethylcellulose (see Speronello, paragraph 0028), in an aqueous medium. The particulate precursor of chlorine dioxide is comprised of 1% sodium dichloroisocyanurate (NaDCC) (see Speronello, paragraph 0072). The example of ASEPTROL S-Tab2 as a particulate precursor of chlorine dioxide is free of microcrystalline cellulose, magnesium stearate, and a water-soluble polymer (see Speronello, paragraph 0072).
In regards to claims 14-15, Speronello teaches that the polishing composition has a pH from about 4.5 to about 11 and in another embodiment, has a pH of from about 5 to about 9 (see Speronello, paragraph 0017). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claims 16-18, Speronello teaches a kit comprising a first dispenser comprising a particulate precursor of chlorine dioxide and a second dispenser comprising a thickener component in an aqueous medium (see Speronello, paragraph 0028). Speronello also teaches that the first and second dispensers can be part of one container with a third compartment for combining some or all of the contents of the other compartments (see Speronello, paragraph 0100) or may separately comprise a cup (see Speronello, paragraph 0102).

Speronello is silent on the second component being an aqueous mouth wash comprising at least one effervescent acid present in an amount from about 1% to about 3.5%, the at least one effervescent 

Maloney teaches a dentifrice for whitening teeth (see Maloney, paragraph 0016) comprising sodium acid pyrophosphate (SAPP) (see Maloney, paragraph 0032), which can be in the form of a mouthwash (see Maloney, paragraph 0038). Further, the composition includes carboxymethylcellulose and salts thereof, such as CMC sodium (see Maloney, paragraph 0056).  Maloney teaches that composition is comprised of SAPP from about 0.5 to 5% (see Maloney, paragraph 0052).

Lavender teaches a solid that can be added to water or an aqueous solution to be used as a whitening mouth rinse (see Lavender, paragraph 0005), comprising an effervescent agent such as citric acid, ascorbic acid, malic acid, adipic acid, tartaric acid, fumaric, succinic acid, sodium acid pyrophosphate, lactic acid, hexamic acid, and acid salts and acid anhydrides thereof, and mixtures thereof (see Lavender, paragraph 0031). Lavender further teaches that the solid comprises a buffering agent, such as sodium bicarbonate (see Lavender, paragraph 0026).

In regards to claims 1-3, 5-10, 13-18, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Speronello, Maloney, and Lavender to formulate a two-component oral care composition comprising a first part of a solid composition comprising at least 1% of NaDCC by weight and a second part of a mouthwash comprising from about 0.5 to about 5% SAPP and a thickener, such as carboxymethylcellulose, with a pH from about 4 to 11 along with a kit comprising containers for both components and a cup to mix and/or measure the components, wherein the solid component further comprises an effervescent acid and sodium bicarbonate. One with ordinary skill in the art would be motivated to combine the solid composition of 
In regards to claims 11 and 12, as the combination of teachings Speronello, Maloney, and Lavender would yield an identical dual component oral care composition comprising a solid composition and aqueous mouthwash instantly claimed, the properties, such as the ability of the solid to disintegrate within a certain time when placed in the aqueous mouthwash of instant claims 11 and 12, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical .

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection was made with Speronello in view of Maloney and Lavender, thus the arguments must address the combination, rather than the references individually (i.e., “Speronello does not teach that a thickener…as required by claim 1”, page 5 of the remarks of 11/19/2020). Further, in regards to applicant’s argument that Maloney does not teach an embodiment of a mouthwash with SAPP, examiner points to paragraphs 0032 and 0038 of Maloney, in which a mouthwash comprising SAPP is taught. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Speronello, .


In response to applicant’s argument that SAPP is not an effervescent acid, examiner points to MPEP 2112, “"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” Further, “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).” Finally, if applicant is arguing that SAPP is not an effervescent acid, then there may be an issue under 35 U.S.C. 112(a) for written description in the instant application.  Specifically, claim 6 recites, “the at least one first effervescent acid is sodium acid pyrophosphate”.  A chemical composition and its properties (i.e. that of being an effervescent acid) are inseparable. Thus, it is not clear how Applicant can argue that SAPP is not an 

In response to applicant’s argument about the “misstatement” in the rejection as well as the argument that each component has only been merely identified in the prior art, it is pointed out that it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Speronello, Maloney, and Lavender to formulate a two-component oral care composition comprising a first part of a solid composition comprising at least 1% of NaDCC by weight and a second part of a mouthwash comprising from about 0.5 to about 5% SAPP and a thickener, such as carboxymethylcellulose, with a pH from about 4 to 11 along with a kit comprising containers for both components and a cup to mix and/or measure the components, wherein the solid component further comprises an effervescent acid and sodium bicarbonate. One with ordinary skill in the art would be motivated to combine the solid composition of Speronello with the mouthwash of Maloney according to the method of preparing the components in Speronello (see Speronello, paragraphs 0071-0073) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine the teachings of Speronello and Maloney as it would improve the polishing ability of the composition to include a tartar control agent such as SAPP (see Maloney, paragraph 0032). One with ordinary skill in the art would be motivated to combine the solid component of the combination of Speronello and Maloney with the effervescent agent and sodium bicarbonate of Lavender according to the methods of adding an effervescent agent (see Lavender, paragraph 0031) and a buffering agent (see Lavender, paragraph 0026) to the composition of Lavender to yield predictable results. One with ordinary skill in the art would be motivated to combine the teachings of Speronello and Maloney with In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.A./               Examiner, Art Unit 1611                                                                                                                                                                                         

/Melissa L Fisher/               Primary Examiner, Art Unit 1611